MEMORANDUM **
Zongxiong Wang, a native and citizen of China, petitions pro se for review of the Board of Immigration Appeals’ order dis*242missing his appeal from an immigration judge’s (“IJ”) decision denying his application for asylum, withholding of removal, and protection under the Convention Against Torture (“CAT”). We have jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence, Rivera v. Mukasey, 508 F.3d 1271, 1274 (9th Cir.2007), and we deny the petition for review.
Substantial evidence supports the IJ’s adverse credibility determination because Wang’s in-court testimony was inconsistent with his asylum interview statements concerning his familiarity with Falun Gong and the cause of his memory problems. See Chebchoub v. INS, 257 F.3d 1038, 1043 (9th Cir.2001) (inconsistencies related to basis for alleged fear of persecution go to the heart of the claim). The IJ reasonably found Wang’s explanations for the discrepancies unconvincing. See Rivera, 508 F.3d at 1275. In the absence of credible testimony, Wang failed to demonstrate eligibility for asylum or withholding of removal. See Farah v. Ashcroft, 348 F.3d 1153, 1156 (9th Cir.2003).
Because Wang’s CAT claim is based on the same statements found to be not credible, and he points to no evidence in the record that compels the conclusion that it is more likely than not he would be tortured if returned to China, substantial evidence supports the agency’s denial of CAT relief. See id. at 1156-57.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.